
	

114 HR 4749 IH: North Carolina Opening Fossil Fuels Safely and Harnessing Opportunities for Robust Employment Act
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4749
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. Hudson introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct an oil and gas lease sale for areas off the
			 coast of North Carolina determined by the Secretary to have the most
			 geologically promising hydrocarbon resources, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the North Carolina Opening Fossil Fuels Safely and Harnessing Opportunities for Robust Employment Act or the NC OFFSHORE Act. 2.North Carolina lease saleNotwithstanding inclusion of the Mid-Atlantic Outer Continental Shelf Planning Area in the Final Outer Continental Shelf Oil & Gas Leasing Program 2017–2022,” the Secretary of the Interior—
 (1)not later than 2 years after the date of the enactment of this Act, shall conduct an oil and gas lease sale for areas off the coast of North Carolina determined by the Secretary to have the most geologically promising hydrocarbon resources and constituting not less than 25 percent of the leasable area within the North Carolina offshore administrative boundaries depicted in the notice entitled Federal Outer Continental Shelf (OCS) Administrative Boundaries Extending from the Submerged Lands Act Boundary seaward to the Limit of the United States Outer Continental Shelf, published January 3, 2006 (71 Fed. Reg. 127); and
 (2)shall conduct one such lease sale each year during the 5-year period beginning 2 years after the date of the enactment of this Act.
			3.Protection of military operations
 (a)ProhibitionNo person may engage in any exploration, development, or production of oil or natural gas off the coast of North Carolina that would conflict with any military operation, as determined in accordance with the Memorandum of Agreement between the Department of Defense and the Department of the Interior on Mutual Concerns on the Outer Continental Shelf signed July 20, 1983, and any revision or replacement for that agreement that is agreed to by the Secretary of Defense and the Secretary of the Interior after that date but before the date of issuance of the lease under which such exploration, development, or production is conducted.
 (b)Review and updating of MOAThe Secretary of the Interior and the Secretary of Defense shall periodically review and revise such memorandum of agreement to account for new offshore energy production technologies, including those that use wind energy.
			4.Disposition of Outer Continental Shelf revenues to coastal States
 (a)In generalSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended— (1)in the existing text—
 (A)in the first sentence, by striking All rentals, and inserting the following:  (c)Disposition of revenue under old leasesAll rentals,; and
 (B)in subsection (c) (as designated by the amendment made by subparagraph (A) of this paragraph), by striking for the period from June 5, 1950, to date, and thereafter and inserting in the period beginning June 5, 1950, and ending on the date of enactment of the NC OFFSHORE Act;
 (2)by adding after subsection (c) (as so designated) the following:  (d) DefinitionsIn this section:
 (1)Coastal StateThe term coastal State means North Carolina, Virginia, South Carolina, and Georgia. (2)New leasing revenuesThe term new leasing revenues means amounts received by the United States as bonuses, rents, and royalties under leases for oil and gas, wind, tidal, or other energy exploration, development, and production on new areas of the outer Continental Shelf that are authorized to be made available for leasing as a result of enactment of the NC OFFSHORE Act and leasing under that Act.
							; and
 (3)by inserting before subsection (c) (as so designated) the following:  (a)Payment of new leasing revenues to coastal StatesOf the amount of new leasing revenues received by the United States each fiscal year, 37.5 percent shall be allocated and paid in accordance with subsection (b) to coastal States that are affected States with respect to the leases under which those revenues are received by the United States.
						(b)Allocation of payments
 (1)In generalThe amount of new leasing revenues received by the United States with respect to a leased tract that are required to be paid to coastal States in accordance with this subsection each fiscal year shall be allocated among and paid to coastal States that are within 200 miles of the leased tract, in amounts that are inversely proportional to the respective distances between the point on the coastline of each such State that is closest to the geographic center of the lease tract, as determined by the Secretary.
 (2)Minimum and maximum allocationThe amount allocated to a coastal State under paragraph (1) each fiscal year with respect to a leased tract shall be—
 (A)in the case of a coastal State that is the nearest State to the geographic center of the leased tract, not less than 25 percent of the total amounts allocated with respect to the leased tract;
 (B)in the case of any other coastal State, not less than 10 percent, and not more than 15 percent, of the total amounts allocated with respect to the leased tract; and
 (C)in the case of a coastal State that is the only coastal State within 200 miles of a leased tract, 100 percent of the total amounts allocated with respect to the leased tract.
 (3)AdministrationAmounts allocated to a coastal State under this subsection— (A)shall be available to the coastal State without further appropriation;
 (B)shall remain available until expended; (C)shall be in addition to any other amounts available to the coastal State under this Act; and
 (D)shall be distributed in the fiscal year following receipt. (4)Use of funds (A)In generalExcept as provided in subparagraph (B), a coastal State may use funds allocated and paid to it under this subsection for any purpose as determined by the laws of that State.
 (B)Restriction on use for matchingFunds allocated and paid to a coastal State under this subsection may not be used as matching funds for any other Federal program..
 (b)Limitation on applicationThis section and the amendments made by this section shall not affect the application of section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432; (43 U.S.C. 1331 note)), as in effect before the enactment of this Act, with respect to revenues received by the United States under oil and gas leases issued for tracts located in the Western and Central Gulf of Mexico Outer Continental Shelf Planning Areas, including such leases issued on or after the date of the enactment of this Act.
			
